 

 

Exhibit 10.18

 

Certain confidential information has been omitted from this Exhibit 10.18
pursuant to a request for an order of the Securities Exchange Commission
granting confidential treatment that has been filed separately with the
Securities and Exchange Commission.  The omitted information is indicated by the
symbol “[*]” at each place in this Exhibit 10.18 where the omitted information
appeared in the original document.

 

 

CONFIDENTIAL

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is made by and between Home Federal Bank
(“the Company”), a federally chartered savings institution, and Gene F. Uher
(“Employee”).

RECITALS

Employee has been employed by Home Federal Bank as an Officer and Employee in
the position of President/Home Federal Bank.  [*].

AGREEMENT

In consideration of the recitals stated above and the mutual promises made
below, the

parties agree as follows:

1.                                       [*]:  Employee will be relieved of all
of his responsibilities as an Officer effective 12:00 noon, February 26, 2002
and as an Employee of the Company as of 12:00 midnight, March 29,2002.  Employee
will be relieved of his daily responsibilities no later than 12:00 noon,
February 26, 2002, unless mutually agreed to an earlier date.  Employee shall
provide consultation and information to the Company when requested through the
March 29, 2002.

2.                                       Final Wages:  On March 29, 2002, the
Employee will receive a final payroll earnings payment, including any accrued
but unused Personal Time Off (“PTO”) as of March 15, 2002.  The Company shall
deduct customary withholdings, including Federal Income tax, Medicare tax and
Social Security tax from this final earnings check.  In addition, Employee will
be reimbursed by the Company for any ordinary/reasonable expenses advanced or
incurred in the performance of his duties up to February 26, 2002.  In addition,
in accordance with Section 6 (b) of the Employment Agreement dated March 3rd,
1997, Employee shall receive his current base salary ($148,000 annual) through
April 8, 2003, on the current semi-monthly cycle.  The Company shall deduct
customary withholdings, including FICA, Medicare tax and Federal income tax from
these earnings.

3.                                       Employee Benefit Plans:

Health Coverage:  Employee may continue his health coverage under the Company’s
group health plan, with the Company paying the Employer portion of


 

Certain confidential information has been omitted from this Exhibit 10.18
pursuant to a request for an order of the Securities Exchange Commission
granting confidential treatment that has been filed separately with the
Securities and Exchange Commission.  The omitted information is indicated by the
symbol “[*]” at each place in this Exhibit 10.18 where the omitted information
appeared in the original document.

 

the monthly rate, with the Employee portion deducted from his semi-monthly
salary payments through April 30, 2003.  On that date, Employee will incur a
qualifying event for COBRA continuation of health coverage and at that time will
be notified of the opportunity available to him to elect to continue to
participate in the Company’s group health benefits program as a COBRA continuee
as allowed by law and the terms of those Employee benefit plans, and subject to
Employee’s payment of the monthly COBRA rates by the 1st of the month for which
the

coverage is provided during the continuation period provided by law, for a
period of up to eighteen (18) months from April 30, 2003.  Any payment by the
Company of health plan monthly rates shall cease if/when the Employee later
obtains other group medical coverage (without pre-existing conditions being
excepted).  The Employee is under an affirmative obligation to immediately
notify the Company when he becomes covered under another group health plan.

Other Benefits: Employee’s dental, short-term, long-term disability and life
insurance will be terminated as of March 31, 2002.  The Company currently
provides Employee with a membership in a local country club.  The Company will
not continue paying the membership dues after March 29, 2002.

Retirement Plans: The Employee shall be 100% vested in the HF Financial Corp.
Pension Plan and the HF Financial Corp. Retirement Savings Plan as of June 30,
2002.  No Employer contributions will be credited or allocated to the Employee
after the date of his termination of employment on March 29, 2002 except for
allocation of Matching Contribution to the Retirement Savings Plan for the last
pay period in March.  Distribution of vested benefits will be provided under the
terms of the respective Plans.

4.                                       Stock Options:  The Company
acknowledges that, under the terms of the 1991 Stock Option and Incentive Plan
for HF Financial Corp., Employee may exercise those options to purchase shares
of HF Financial Corp. stock in which he is vested if he notifies the Company in
writing of his intention to exercise and pays the exercise price.  He must take
such action within the three months immediately following the cessation of his
continuous service on March 29, 2002.  Employee is vested in the right to
acquire certain shares of HF Financial Corp. stock under the terms of Stock
Option Agreements between himself and the Company.

5.                                       HF Financial Corp. Excess Pension Plan
for Executives and the Deferred Compensation Plan for Executives:  Employee is
vested in the balances credited to him under these plans, the HF Financial
Excess Pension Plan for Executives and the Deferred Compensation Plan for
Executives.  Distribution of benefits shall meet the requirements of each plan.


 

Certain confidential information has been omitted from this Exhibit 10.18
pursuant to a request for an order of the Securities Exchange Commission
granting confidential treatment that has been filed separately with the
Securities and Exchange Commission.  The omitted information is indicated by the
symbol “[*]” at each place in this Exhibit 10.18 where the omitted information
appeared in the original document.

 

 

6.                                       [*].

7.                                       Return of Property:  Employee agrees to
return promptly all files, documents, or property of any kind in Employee’s
possession or control relating to, or the property of, the Company, its
affiliates or customers, including but not limited to any and all office keys,
credit cards, security cards, computers, office equipment, software products,
including diskettes and tapes, or Company products.  Employee acknowledges that
this obligation is continuing and agrees to promptly return to the Company any
subsequently discovered property as described above.

8.                                       Indemnification:  Employee will be
covered by the indemnification provisions of the Company’s Articles and Bylaws,
as well as applicable insurance policies (subject to the conditions stated
therein), for his actions on behalf of the Company during the term of his
employment.

9.                                       Non-Disparagement:  Employee agrees to
not make any negative or disparaging remarks or comments about the Company; it’s
affiliated or related companies, or any of the foregoing entities’ directors,
officers, employees or products.

10.                                 Non-Admission:  The Company expressly denies
any and all liability to Employee and the parties agree that nothing in this
Agreement is intended to be, nor shall be deemed to be, an admission of
liability or wrongdoing, an admission of the existence of any facts upon which
liability or wrongdoing could be based, or a waiver of any defense to any such
liability or wrongdoing.

11.                                 Confidentiality:  Employee agrees to keep
the terms and conditions of this Agreement confidential and not disclose them to
any person other than Employee’s immediate family, taxing authorities,
attorneys, or accountants as necessary or required by law.  Employee further
acknowledges that during the course of his employment with the Company he had
access to and knowledge of confidential, trade secret, and proprietary
information of the Company.  Employee agrees to not disclose to anyone outside
or inside the Company, or use for his own benefit or the benefit of others, this
information without the express written consent of the Company.  Employee
acknowledges that unauthorized disclosure or use of this information would be
unfair and would cause the Company irreparable harm.

12.                                 Breach:  If Employee breaches any of
Employee’s obligations contained in this Agreement, the Company may pursue any
and all legal remedies and seek damages for breach of this Agreement.  Employee
also agrees that the Company shall, in addition to any relief afforded by law,
be entitled to injunctive relief.


 

Certain confidential information has been omitted from this Exhibit 10.18
pursuant to a request for an order of the Securities Exchange Commission
granting confidential treatment that has been filed separately with the
Securities and Exchange Commission.  The omitted information is indicated by the
symbol “[*]” at each place in this Exhibit 10.18 where the omitted information
appeared in the original document.

 

Employee understands and agrees that both damages at law and injunctive relief
shall be proper modes of relief and are not to be considered alternative
remedies.

13.                                 Severability:  In case any one or more of
the provisions of this Agreement should be determined invalid, illegal, or
unenforceable in any respect by a court of competent jurisdiction, the validity,
legality, and enforceability of the remaining provisions contained in this
Agreement will not in any way be affected or impaired thereby.

14.                                 Heirs, Successors, and Assigns:  This
Agreement shall be binding upon Employee and upon Employee’s heirs,
administrators, representatives, or executors, and upon the Company’s successors
or assigns.  Employee shall make no assignment of this Agreement, and such
purported assignment shall be null and void.

15.                                 Governing Law: This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
South Dakota, without regard to conflict of laws provisions.

                IN WITNESS WHEREOF, the parties have caused this Separation
Agreement to be executed on the date set forth below.

 

 

COMPANY

 

 

 

 

 

HOME FEDERAL BANK

 

 

 

 

 

 

Dated:  2/26/02

 

By:

/s/  Curtis L. Hage

 

 

Its:

Chairman/CEO

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

Dated:  3/01/02

 

/s/ Gene F. Uher

 

 

Gene F. Uher

 

 

 

 

 

 

 

 

 

 